

116 HR 6103 IH: Safe Stay Act
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6103IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Ms. Craig introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Federal Fire Prevention and Control Act of 1974 to update the fire prevention and control guidelines to require the mandatory installation of carbon monoxide alarms in all places of public accommodation, and for other purposes.1.Short titleThis Act may be cited as the Safe Stay Act.2.Updating fire prevention and control guidelines to require mandatory installation of carbon monoxide alarms in places of public accommodation(a)In generalSection 29(a) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2225(a)) is amended—(1)in paragraph (1)—(A)by striking Standard 74 and inserting Standard 72; and(B)by striking and after the semicolon;(2)in paragraph (2), by striking the period and inserting ; and; and(3)by adding at the end the following: (3)a requirement that compliant carbon monoxide alarms shall be installed in each sleeping or dwelling unit within each place of public accommodation affecting commerce..(b)DefinitionsSection 29(d) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2225(d)) is amended by adding at the end the following: (4)The term compliant carbon monoxide alarm means a carbon monoxide alarm or detection system installed in accordance with the International Fire Code or National Fire Protection Association Standard 72, and the applicable UL standards referenced therein. (5)The term National Fire Protection Association Standard 72 refers to the latest edition of the National Fire Alarm and Signaling Code published by the National Fire Protection Association Standard, or any successor standard relating to the proper installation of carbon monoxide alarms.(6)The term International Fire Code refers to the latest edition of the International Fire Code published by the International Code Council, or any successor code relating to the proper installation of carbon monoxide alarms. .(c)Dissemination of informationSection 30 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2226) is amended in the first sentence—(1)by striking and automatic smoke detection systems and inserting , automatic smoke detection systems, and compliant carbon monoxide alarms (as defined in section 29(d)); and(2)by inserting before the period at the end the following: and compliant carbon monoxide alarms.(d)Updating of listsThe Administrator of the Federal Emergency Management Agency shall take such steps as may be necessary to ensure that—(1)each State updates the list submitted to the Administrator pursuant to subsection (a) of section 28 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2224) to reflect the amendments made by this section; and(2)the master list published under subsection (b) of such section is updated to reflect the changes to the State lists made pursuant to paragraph (1).(e)InterpretationNothing in this Act or the amendments made under this Act shall be construed to prohibit the application of standards with respect to the installation of carbon monoxide alarms or detection systems in places of public accommodation that are higher than the standards under the latest edition of the International Fire Code or the National Fire Protection Association Standard 72, and the applicable UL standards referenced therein.3.Notice of compliant carbon monoxide alarms(a)In generalThe owner or operator of a place of public accommodation affecting commerce (as defined in section 4 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2203)) shall provide to each guest of such place of public accommodation, upon check-in, written notice attesting that such place of public accommodation is in compliance with the requirement described in section 29(a)(3) of such Act (15 U.S.C. 2225(a)(3)).(b)Enforcement by Federal Trade Commission(1)Unfair or deceptive acts or practicesA violation of subsection (a) or a regulation promulgated under such subsection shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices. (2)Powers of CommissionThe Federal Trade Commission shall enforce subsection (a) and the regulations promulgated under such subsection in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section. Any person who violates such subsection or a regulation promulgated under such subsection shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.(3)RegulationsThe Federal Trade Commission may promulgate regulations under section 553 of title 5, United States Code, to carry out subsection (a).(c)Effective dateThis section shall take effect on the date that is 1 year after the date of the enactment of this Act.